IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 20 MM 2021
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 TRISTIAN JONES,                                :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of April, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file the

already-prepared Petition for Allowance of Appeal within five days.